DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-24) in the reply filed on October 18, 2021, is acknowledged.
Claims 25-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 18, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55:
IN 201741005073

Information Disclosure Statement
The information disclosure statement filed August 9, 2019, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered:
A copy of the Abstract for EP 2579925 has been provided in the application file; however, a copy of the entire document for EP 2579925 (including Specification, claims, and Figures) has not been provided in the application file for consideration

Specification
The abstract of the disclosure is objected to because:
In line 1, “material” should be changed to “a material”
In lines 2-3, it is recited that “The thumb pad (202) is configured to be pulled out towards a proximal end (104) of the dispensing device (102)”. However, as the proximal end of the dispensing device occurs at the proximal end of the thumb pad (Figure 1), it is unclear how the thumb pad would be configured to be pulled out towards a proximal end of the dispensing device. In other words, it is unclear how the thumb pad would be pulled out towards itself, as the proximal end of the dispensing device occurs at the proximal end of the thumb pad.
In line 3, “a material” should be changed to “the material”
In line 6, “the linear cam profile” should be changed to “the at least one linear cam profile”
In lines 6-7, “the helical cam profile” should be changed to “the at least one helical cam profile”
	Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 4, 5, 10, 19, and 22-24 are objected to because of the following informalities:  
In regards to claim 4, line 5, “the start point” should be changed to “the corresponding start point”.
	In regards to claim 5, lines 4-5, “the completion” should be changed to “completion”.
	In regards to claim 5, lines 6-7, “a butting surface 312” should be changed to “a butting surface (312)”.
	In regards to claim 10, line 7, “the linear cam profile that corresponds to the second lever” should be changed to “the another linear cam profile that corresponds to the second lever”.
	In regards to claim 19, line 3, “the entire dose” should be changed to “an entire dose”.
	In regards to claim 22, line 2, “a barrel engaging surface 905” should be changed to “a barrel engaging surface (905)”.
	In regards to claim 23, line 4, “the barrel engaging surface 905” should be changed to “the barrel engaging surface (905)”.
	In regards to claim 23, line 15, “the cam drum 204” should be changed to “the cam drum (204)”.
	In regards to claim 23, line 19, “the pen barrel 212” should be changed to “the pen barrel (212)”.
	In regards to claim 23, line 20, “a second pair of guiding surface” should be changed to “a second pair of guiding surfaces”.
	In regards to claim 24, lines 1-2, “the first and second pair of guiding surfaces” should be changed to “the first pair of guiding surfaces and the second pair of guiding surfaces”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 1, lines 2-3 recite: “a thumb pad (202) that is configured to be pulled out towards a proximal end (104) of the dispensing device (102)”. However, as the proximal end of the dispensing device occurs at the proximal end of the thumb pad (Figure 1), it is unclear how the thumb pad would be “configured to be pulled out towards a proximal end of the dispensing device”. In other words, it is unclear how the thumb pad would be pulled out towards itself, as the proximal end of the dispensing device occurs at the proximal end of the thumb pad. Claims 2-24 are rejected by virtue of being dependent upon claim 1.
	In regards to claim 2, line 2 recites “a selected number of linear cam profiles”. Claim 2 depends upon claim 1. Claim 1, line 7 recites “at least one linear cam profile”. It is unclear whether the two terms refer to the same components or to different components. Claims 3-24 are rejected by virtue of being dependent upon claim 2.
	In regards to claim 2, lines 2-3 recites “a selected number of helical cam profiles”. Claim 2 depends upon claim 1. Claim 1, line 10 recites “at least one helical cam profile”. It is unclear 
	In regards to claim 3, lines 1-4 recite “wherein a helical cam profile selected from the helical cam profiles (504A-D) is located subsequent to an end point (508A-D) of a linear cam profile selected from the linear cam profiles (502A-D), wherein the linear cam profile is located subsequent to an end point of the helical cam profile”. It is unclear how both the helical cam profile can be located subsequent to an end point of the linear cam profile and the linear cam profile can be located subsequent to an end point of the helical cam profile. If the helical cam profile is located subsequent to an end point of the linear cam profile, then it is understood that the linear cam profile would be located before a start point of the helical cam profile, and not subsequent to an end point of the helical cam profile.
	In regards to claim 3, lines 2-3 recite “an end point (508A-D) of a linear cam profile”. Claim 3 depends upon claim 2. Claim 2, lines 3-4 recite “each of the linear cam profiles (502A-D) comprises… an end point (508A-D)”. It is unclear whether the two end point terms refer to the same components or to different components.
	In regards to claim 3, line 4 recites “the linear cam profile”. Claim 3, line 3 recites “a linear cam profile”. Claim 3 depends upon claim 2. Claim 2, line 2 recites “a selected number of linear cam profiles”. Claim 2 depends upon claim 1. Claim 1, line 7 recites “at least one linear cam profile”. It is unclear which linear cam profile term is being referred to in claim 3, line 4 reciting “the linear cam profile”.
	In regards to claim 3, line 4 recites “an end point of the helical cam profile”. Claim 3 depends upon claim 2. Claim 2, lines 6-7 recite “each of the helical cam profiles (504A-D) 
	In regards to claim 3, line 4 recites “the helical cam profile”. Claim 3, lines 1-2 recite “a helical cam profile”. Claim 3 depends upon claim 2. Claim 2, lines 2-3 recite “a selected number of helical cam profiles”. Claim 2 depends upon claim 1. Claim 1, line 10 recites “at least one helical cam profile”. It is unclear which helical cam profile term is being referred to in claim 3, line 4 reciting “the helical cam profile”.
	In regards to claim 5, lines 3-4 recite “the thumb pad (202) is pulled out towards the proximal end (104)”. However, as the proximal end of the dispensing device occurs at the proximal end of the thumb pad (Figure 1), it is unclear how the thumb pad would be “pulled out towards the proximal end” of the dispensing device. In other words, it is unclear how the thumb pad would be pulled out towards itself, as the proximal end of the dispensing device occurs at the proximal end of the thumb pad. Claims 6-24 are rejected by virtue of being dependent upon claim 5.
	In regards to claim 10, line 4 recites “a linear cam profile”. Claim 10 depends upon claim 9, which depends upon claim 8, which depends upon claim 7, which depends upon claim 6, which depends upon claim 5, which depends upon claim 2. Claim 2, line 2 recites “a selected number of linear cam profiles”. Claim 2 depends upon claim 1. Claim 1, line 7 recites “at least one linear cam profile”. It is unclear whether the three terms refer to the same components or to different components. Claims 11-24 are rejected by virtue of being dependent upon claim 10.
	In regards to claim 10, lines 5-6 recites “another linear cam profile”. Claim 10 depends upon claim 9, which depends upon claim 8, which depends upon claim 7, which depends upon claim 6, which depends upon claim 5, which depends upon claim 2. Claim 2, line 2 recites “a 
	In regards to claim 11, lines 2-3 recite “the linear cam profile”. Claim 11 depends upon claim 10. Claim 10, line 4 recites “a linear cam profile”. Claim 10 depends upon claim 9, which depends upon claim 8, which depends upon claim 7, which depends upon claim 6, which depends upon claim 5, which depends upon claim 2. Claim 2, line 2 recites “a selected number of linear cam profiles”. Claim 2 depends upon claim 1. Claim 1, line 7 recites “at least one linear cam profile”. It is unclear which linear cam profile term is being referred to in claim 11, lines 2-3 reciting “the linear cam profile”. Claims 12-24 are rejected by virtue of being dependent upon claim 11.
	In regards to claim 11, line 3 recites “the linear cam profile”. Claim 11 depends upon claim 10. Claim 10, line 4 recites “a linear cam profile”. Claim 10 depends upon claim 9, which depends upon claim 8, which depends upon claim 7, which depends upon claim 6, which depends upon claim 5, which depends upon claim 2. Claim 2, line 2 recites “a selected number of linear cam profiles”. Claim 2 depends upon claim 1. Claim 1, line 7 recites “at least one linear cam profile”. It is unclear which linear cam profile term is being referred to in claim 11, line 3 reciting “the linear cam profile”. Claims 12-24 are rejected by virtue of being dependent upon claim 11.
	In regards to claim 11, line 5 recites “the another linear cam profile”. Claim 11 depends upon claim 10. Claim 10, lines 5-6 recites “another linear cam profile”. Claim 10 depends upon claim 9, which depends upon claim 8, which depends upon claim 7, which depends upon claim 
	In regards to claim 11, lines 5-6 recite “the another linear cam profile”. Claim 11 depends upon claim 10. Claim 10, lines 5-6 recites “another linear cam profile”. Claim 10 depends upon claim 9, which depends upon claim 8, which depends upon claim 7, which depends upon claim 6, which depends upon claim 5, which depends upon claim 2. Claim 2, line 2 recites “a selected number of linear cam profiles”. Claim 2 depends upon claim 1. Claim 1, line 7 recites “at least one linear cam profile”. It is unclear which linear cam profile term is being referred to in claim 11, lines 5-6 reciting “the another linear cam profile”. Claims 12-24 are rejected by virtue of being dependent upon claim 11.
	In regards to claim 11, line 6 recites “pulling out the thumb pad (202) towards the proximal end (104)”. However, as the proximal end of the dispensing device occurs at the proximal end of the thumb pad (Figure 1), it is unclear how the thumb pad would be pulled out towards the proximal end of the dispensing device. In other words, it is unclear how the thumb pad would be pulled out towards itself, as the proximal end of the dispensing device occurs at the proximal end of the thumb pad. Claims 12-24 are rejected by virtue of being dependent upon claim 11.
	In regards to claim 12, lines 2-3 recite “the corresponding one-way ratchet”. Claim 12 depends upon claim 11. Claim 11, line 3 recites “a one-way ratchet of the linear cam profile”. Claim 11, lines 5-6 recite “a one-way ratchet of the another linear cam profile”. Claim 11 
	In regards to claim 12, lines 4-5 recite “pulling out the thumb pad (202) by less than the designated distance towards the proximal end (104)”. However, as the proximal end of the dispensing device occurs at the proximal end of the thumb pad (Figure 1), it is unclear how the thumb pad would be pulled out towards the proximal end of the dispensing device. In other words, it is unclear how the thumb pad would be pulled out towards itself, as the proximal end of the dispensing device occurs at the proximal end of the thumb pad.
	In regards to claim 13, line 2 recites “the linear cam profile”. Claim 13 depends upon claim 11, which depends upon claim 10. Claim 10, line 4 recites “a linear cam profile”. Claim 10 depends upon claim 9, which depends upon claim 8, which depends upon claim 7, which depends upon claim 6, which depends upon claim 5, which depends upon claim 2. Claim 2, line 2 recites “a selected number of linear cam profiles”. Claim 2 depends upon claim 1. Claim 1, line 7 recites “at least one linear cam profile”. It is unclear which linear cam profile term is being referred to in claim 13, line 2 reciting “the linear cam profile”. Claims 14-24 are rejected by virtue of being dependent upon claim 13.
	In regards to claim 13, line 3 recites “a helical cam profile”. Claim 13 depends upon claim 11, which depends upon claim 10, which depends upon claim 9, which depends upon claim 8, which depends upon claim 7, which depends upon claim 6, which depends upon claim 5, which depends upon claim 2. Claim 2, lines 2-3 recites “a selected number of helical cam 
	In regards to claim 13, line 4 recites “the another linear cam profile”. Claim 13 depends upon claim 11, which depends upon claim 10. Claim 10, lines 5-6 recite “another linear cam profile”. Claim 10 depends upon claim 9, which depends upon claim 8, which depends upon claim 7, which depends upon claim 6, which depends upon claim 5, which depends upon claim 2. Claim 2, line 2 recites “a selected number of linear cam profiles”. Claim 2 depends upon claim 1. Claim 1, line 7 recites “at least one linear cam profile”. It is unclear which linear cam profile term is being referred to in claim 13, line 4 reciting “the another linear cam profile”. Claims 14-24 are rejected by virtue of being dependent upon claim 13.
	In regards to claim 13, line 5 recites “another helical cam profile”. Claim 13 depends upon claim 11, which depends upon claim 10, which depends upon claim 9, which depends upon claim 8, which depends upon claim 7, which depends upon claim 6, which depends upon claim 5, which depends upon claim 2. Claim 2, lines 2-3 recites “a selected number of helical cam profiles”. Claim 2 depends upon claim 1. Claim 1, line 10 recites “at least one helical cam profile”. It is unclear whether the three terms refer to the same components or to different components. Claims 14-24 are rejected by virtue of being dependent upon claim 13.
	In regards to claim 13, line 6 recites “the helical cam profile”. Claim 13 depends upon claim 11, which depends upon claim 10, which depends upon claim 9, which depends upon claim 8, which depends upon claim 7, which depends upon claim 6, which depends upon claim 5, which depends upon claim 2. Claim 2, lines 2-3 recites “a selected number of helical cam profiles”. Claim 2 depends upon claim 1. Claim 1, line 10 recites “at least one helical cam 
	In regards to claim 13, line 7 recites “the helical cam profile”. Claim 13 depends upon claim 11, which depends upon claim 10, which depends upon claim 9, which depends upon claim 8, which depends upon claim 7, which depends upon claim 6, which depends upon claim 5, which depends upon claim 2. Claim 2, lines 2-3 recites “a selected number of helical cam profiles”. Claim 2 depends upon claim 1. Claim 1, line 10 recites “at least one helical cam profile”. It is unclear which helical cam profile term is being referred to in claim 13, line 7 reciting “the helical cam profile”. Claims 14-24 are rejected by virtue of being dependent upon claim 13.
	In regards to claim 14, line 3 recites “the corresponding helical cam profile”. Claim 14 depends upon claim 13, which depends upon claim 11, which depends upon claim 10, which depends upon claim 9, which depends upon claim 8, which depends upon claim 7, which depends upon claim 6, which depends upon claim 5, which depends upon claim 2. Claim 2, lines 2-3 recites “a selected number of helical cam profiles”. Claim 2 depends upon claim 1. Claim 1, line 10 recites “at least one helical cam profile”. It is unclear which helical cam profile term is being referred to in claim 14, line 3 reciting “the corresponding helical cam profile”. Claims 15-24 are rejected by virtue of being dependent upon claim 14.
	In regards to claim 15, lines 3-4 recite “the corresponding helical cam profile”. Claim 15 depends upon claim 14, which depends upon claim 13, which depends upon claim 11, which depends upon claim 10, which depends upon claim 9, which depends upon claim 8, which depends upon claim 7, which depends upon claim 6, which depends upon claim 5, which 
	In regards to claim 16, lines 3-4 recite “the corresponding helical cam profile”. Claim 16 depends upon claim 15, which depends upon claim 14, which depends upon claim 13, which depends upon claim 11, which depends upon claim 10, which depends upon claim 9, which depends upon claim 8, which depends upon claim 7, which depends upon claim 6, which depends upon claim 5, which depends upon claim 2. Claim 2, lines 2-3 recites “a selected number of helical cam profiles”. Claim 2 depends upon claim 1. Claim 1, line 10 recites “at least one helical cam profile”. It is unclear which helical cam profile term is being referred to in claim 16, lines 3-4 reciting “the corresponding helical cam profile”. Claims 17-24 are rejected by virtue of being dependent upon claim 16.
	In regards to claim 21, line 3 recites “the corresponding helical cam profile”. Claim 21 depends upon claim 20, which depends upon claim 18, which depends upon claim 17, which depends upon claim 16, which depends upon claim 15, which depends upon claim 14, which depends upon claim 13, which depends upon claim 11, which depends upon claim 10, which depends upon claim 9, which depends upon claim 8, which depends upon claim 7, which depends upon claim 6, which depends upon claim 5, which depends upon claim 2. Claim 2, lines 2-3 recites “a selected number of helical cam profiles”. Claim 2 depends upon claim 1. Claim 1, line 10 recites “at least one helical cam profile”. It is unclear which helical cam profile term is 
	In regards to claim 23, lines 9-11 recite: to prevent “the thumb pad (202) from moving further towards the proximal end (104) when the thumb pad (202) is pulled out towards the proximal end (104)” by the designated distance. However, as the proximal end of the dispensing device occurs at the proximal end of the thumb pad (Figure 1), it is unclear how the thumb pad would move towards and be pulled out towards the proximal end of the dispensing device. In other words, it is unclear how the thumb pad would move and be pulled out towards itself, as the proximal end of the dispensing device occurs at the proximal end of the thumb pad. Claim 24 is rejected by virtue of being dependent upon claim 23.
	In regards to claim 23, line 14 recites “linear cam profiles”. Claim 23 depends upon claim 22, which depends upon claim 21, which depends upon claim 20, which depends upon claim 18, which depends upon claim 17, which depends upon claim 16, which depends upon claim 15, which depends upon claim 14, which depends upon claim 13, which depends upon claim 11, which depends upon claim 10, which depends upon claim 9, which depends upon claim 8, which depends upon claim 7, which depends upon claim 6, which depends upon claim 5, which depends upon claim 2. Claim 2, line 2 recites “a selected number of linear cam profiles”. Claim 2 depends upon claim 1. Claim 1, line 7 recites “at least one linear cam profile”. It is unclear whether the three terms refer to the same components or to different components. Claim 24 is rejected by virtue of being dependent upon claim 23.
	In regards to claim 23, line 14 recites “helical cam profiles”. Claim 23 depends upon claim 22, which depends upon claim 21, which depends upon claim 20, which depends upon claim 18, which depends upon claim 17, which depends upon claim 16, which depends upon 
	In regards to claim 23, line 18 recites “a rib”. Claim 23 depends upon claim 22, which depends upon claim 21, which depends upon claim 20, which depends upon claim 18, which depends upon claim 17, which depends upon claim 16, which depends upon claim 15, which depends upon claim 14, which depends upon claim 13, which depends upon claim 11, which depends upon claim 10, which depends upon claim 9, which depends upon claim 8, which depends upon claim 7. Claim 7, line 3 recites “a plurality of ribs”. It is unclear whether the two terms refer to the same components or to different components. Claim 24 is rejected by virtue of being dependent upon claim 23.
	In regards to claim 24, lines 4-5 recite: “the thumb pad (202) is pulled out towards the proximal end (104)”. However, as the proximal end of the dispensing device occurs at the proximal end of the thumb pad (Figure 1), it is unclear how the thumb pad would be pulled out towards the proximal end of the dispensing device. In other words, it is unclear how the thumb pad would be pulled out towards itself, as the proximal end of the dispensing device occurs at the proximal end of the thumb pad.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kouyoumjian et al (US 2012/0310206).
	In regards to claim 1, Kouyoumjian et al teaches a dispensing device (Figures 1-3, injection device 1), comprising:
a thumb pad (drive member 3 having dosing element 34) that is configured to be pulled out towards a proximal end of the dispensing device for setting a dose of a material to be dispensed (paragraph [0165]: In order to set a dose, a user grips the dosing element 34 and rotates the dosing element 34 in a dose set direction 105, resulting in a helical movement of the dosing element 34 and the drive member 3 away from the housing 2 in the proximal direction 104.) and to be pushed in towards a distal end of the dispensing device for delivering the dose (paragraph [0166]: At the stop position B, a user can dispense the dose by pushing the dosing element 34 in the distal direction 103 towards the distal end 11 of the device 1 until an end position C is reached.) 
a cam drum (main housing 21) that is coupled to the thumb pad (Figure 1), wherein the cam drum comprises: 
at least one linear cam profile (from initial position A to stop position B) disposed on a surface of the cam drum, wherein the thumb pad is configured to ride on the at least one linear cam profile when setting the dose (paragraph 
at least one helical cam profile (from stop position B to end position C) disposed on the surface of the cam drum, wherein the thumb pad is configured to ride on the at least one helical cam profile when delivering the dose (paragraph [0166]: For dispensing the dose, at the stop position B, the user pushes the dosing element 34 towards the distal end 11 of the injection device 1.  Thereby, the engaging feature 31 follows the path of the dose dispense section 42 until it reaches the end position C.)
	In regards to claim 2, Kouyoumjian et al teaches wherein the cam drum comprises a selected number of linear cam profiles (labeled in Figure 2 below) and a selected number of helical cam profiles (labeled in Figure 2 below), wherein each of the linear cam profiles comprises a start point (stop position B shown in left linear cam profile, and right linear cam profile also has a similar, unlabeled stop position), an end point (end position C shown in left linear cam profile, and initial position A shown in right linear cam profile), a one-way ratchet (non-return feature 45 shown in left linear cam profile, and right linear cam profile also has a   corresponding to each of the linear cam profiles, and wherein each of the helical cam profiles comprises a corresponding start point (initial position A shown in left helical cam profile, and position C’ shown in right helical cam profile) and an end point (stop position B shown in left helical cam profile, and right helical cam profile also has a similar, unlabeled stop position).

    PNG
    media_image1.png
    824
    594
    media_image1.png
    Greyscale

	In regards to claim 3, Kouyoumjian et al teaches wherein a helical cam profile (left helical cam profile) selected from the helical cam profiles is located subsequent to an end point (end position C) of a linear cam profile (left linear cam profile) selected from the linear cam profiles, wherein the linear cam profile is located subsequent to an end point (stop position B) of the helical cam profile (Figure 2).
.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kouyoumjian et al, as applied to claims 2 and 5 above.
	In regards to claim 4, Kouyoumjian et al teaches wherein each of the linear cam profiles defines a gradient path having a slope from the start point to the end point associated with each of the linear cam profiles, and wherein each of the helical cam profiles defines a gradient path having a slope from the start point to the end point associated with each of the helical cam profiles (Figure 2). However, Kouyoumjian et al does not teach that the slope of the gradient path of each of the linear cam profiles gradually increases from the start point to the end point 
	In regards to claim 6, Kouyoumjian et al (Figures 1-3) teaches wherein the first extension comprises a first lever (paragraph [0169]: engaging feature 31 has a flexible part (not shown here) which flexes backwards when pushed against the detent.), wherein the first lever comprises a first pawl (paragraph [0169]: engaging feature 31 has a flexible part (not shown here) which flexes backwards when pushed against the detent.); however, Kouyoumjian et al (Figures 1-3) does not teach wherein the first extension comprises a U-shaped slot on a surface of the first extension, wherein the second extension comprises a second lever and another U-shaped slot on a surface of the second extension, and wherein the second lever comprises a second pawl. Kouyoumjian et al teaches another embodiment of a dispensing device (Figures 5A-5B, injection device 1) wherein a first extension (bottom left portion of second drive member 37) comprises a first lever (one of flexible arms 378) and a U-shaped slot (shown in Figure 5B around one of flexible arms 378) on a surface of the first extension, wherein a second extension (bottom right portion of second drive member 37) comprises a second lever (other one of flexible arms 378) and another U-shaped slot (around other one of flexible arms 378) on a surface of the second extension, and wherein the first lever comprises a first pawl (one of flexible arms 378) and the second lever comprises a second pawl (other one of flexible arms 378). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first extension and the second extension, of the device of Kouyoumjian .

Allowable Subject Matter
Claims 7-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	In regards to dependent claim 7, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a dispensing device, as claimed, specifically including further comprising a pawl nut that comprises: a plurality of ribs; a one-way pawl that is configured to engage with a ratchet that is disposed at a distal end of the cam drum and is further configured to prevent a rotation of the cam drum in an undesired direction; and a slot that comprises a threaded section, wherein the threaded section comprises a designated pitch.
	Kouyoumjian et al teaches a dispensing device (Figures 1-3) further comprising a nut (nut 23) that comprises: a plurality of ribs (engaging feature 231); and a slot that comprises a threaded section (engaging feature 231), wherein the threaded section comprises a designated pitch (Figure 1); however, Kouyoumjian et al does not teach that the nut is a pawl nut that comprises a one-way pawl that is configured to engage with a ratchet that is disposed at a distal end of the cam drum and is further configured to prevent a rotation of the cam drum in an undesired direction. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783